Fourth Court of Appeals
                                           San Antonio, Texas
                                      MEMORANDUM OPINION

                                               No. 04-19-00455-CV

                                     IN THE INTEREST OF J.A.V., JR.

                       From the 407th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018-PA-00111
                               Honorable Monique Diaz, Judge Presiding

Opinion by:       Liza A. Rodriguez, Justice

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 18, 2019

AFFIRMED

           Appellant Mother R.V. appeals the termination of her parental rights to her thirteen-year-

old son J.A.V., Jr. 1 At trial, the jury found that termination of the parent-child relationship between

Appellant Mother R.V. and J.A.V., Jr. was in his best interest. 2 Based on these findings, the trial

court ordered that the parent-child relationship between Appellant Mother R.V. and J.A.V., Jr. be

terminated. On appeal, Appellant Mother R.V. argues the evidence at trial was legally and factually

insufficient to support the jury’s finding that termination of her parental rights to J.A.V., Jr. was




1
 To protect the identity of the minor child, we refer to the parties by fictious names, initials, or aliases. See TEX. FAM.
CODE § 109.002(d); TEX. R. APP. P. 9.8(b)(2).
2
 The jury also found that termination of the parent-child relationship between Appellant Mother R.V. and her sixteen-
year-old daughter Y.M. was in Y.M.’s best interest. Appellant Mother R.V. has not appealed the termination of her
parental rights to her daughter Y.M.
                                                                                                    04-19-00455-CV


in his best interest. See TEX. FAM. CODE ANN. § 161.001(b)(2). In response, the State argues

Appellant Mother R.V. has failed to preserve her sufficiency issues for appellate review. We agree.

         “As a prerequisite to bringing a legal sufficiency challenge in a parental-rights termination

appeal following a jury trial, a parent must raise the legal sufficiency challenge with the trial court

in either: (1) a motion for instructed verdict; 3 (2) a motion for judgment notwithstanding the verdict

(JNOV); (3) an objection to submission of the question to the jury; (4) a motion to disregard the

jury’s answer to a vital fact question; or (5) a motion for new trial.” In re A.L., 486 S.W.3d 129,

130 (Tex. App.—Texarkana 2016, no pet.) (citation omitted); see also In re A.R.G.-A., No. 06-18-

00103-CV, 2019 WL 1212723, *2 (Tex. App.—Texarkana Mar. 15, 2019, no pet.) (mem. op.)

(same); In re A.B., 548 S.W.3d 81, 83 (Tex. App.—Beaumont 2018, no pet.) (same). Because

Appellant Mother R.V. failed to challenge the legal sufficiency of the evidence supporting the

jury’s best-interest finding in any of the manners specified above, or otherwise, we hold she has

failed to preserve her legal sufficiency challenge for appeal. See In re A.L., 486 S.W.3d at 130

(holding appellant failed to preserve legal sufficiency challenge to jury’s finding that termination

of her parental rights was in child’s best interest); In re R.L.A., No. 12-12-00317-CV, 2013 WL
1092210, at *2 (Tex. App.—Tyler 2013, no pet.) (mem. op.) (same).

         Further, to preserve a complaint on appeal about the factual sufficiency of the evidence to

support a jury finding, a party must file a motion for new trial in the trial court. See TEX. R. CIV.

P. 324(b)(2), (3); In re A.L., 486 S.W.3d at 130; In re A.J.L., 136 S.W.3d 293, 301 (Tex. App.—



3
  The record reflects that Appellant Mother R.V.’s trial counsel moved for an instructed verdict regarding the
sufficiency of her voluntary relinquishment of her parental rights to her daughter Y.M. Her trial counsel, however,
made no such motion regarding the jury’s finding that termination of her parental rights was in her son J.A.V., Jr.’s
best interest. The complaint brought on appeal must be the same as that presented in the trial court. In re C.Y., 2015
WL 6394559, at *2 (Tex. App.—Fort Worth 2015, no pet.); see TEX. R. APP. P. 33.1. Because Appellant Mother
R.V.’s sufficiency complaint about the jury’s best-interest finding regarding her son J.A.V., Jr. was not the same one
she made in her motion for instructed verdict, her motion for instructed verdict did not preserve her sufficiency
complaint on appeal. See id. at *3.


                                                        -2-
                                                                                      04-19-00455-CV


Fort Worth 2004, no pet.). Here, however, Appellant Mother R.V. did not file a motion for new

trial raising factual sufficiency of the evidence to the jury’s best-interest finding. Therefore, she

has not preserved her factual sufficiency complaint for appellate review. See In re A.B., 548
S.W.3d at 84; In re A.L., 486 S.W.3d at 130.

       We affirm the trial court’s order terminating Appellant Mother R.V.’s parental rights.

                                                  Liza A. Rodriguez, Justice




                                                -3-